Citation Nr: 0914683	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewey K. Lee, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The Veteran appeared for a 
Travel Board hearing in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

In this case, the Veteran has asserted in writing, in oral 
histories, and in personal hearing testimony that he has PTSD 
that he believes was caused by his presence in the Persian 
Gulf War "highway of death" involving dead soldiers and 
burning equipment in February 1991.  

Under 38 C.F.R. § 3.159(c)(2) (2008), VA's duties to assist 
in obtaining evidence include securing military records.  As 
currently constituted, the service treatment records 
contained in the claims file reflect medical treatment 
through February 1989, with no subsequent medical treatment 
records for the remainder of the Veteran's active service.  
The service personnel records currently included in the 
claims file include a DD Form 214 that reflects the Veteran 
was in active service until April 8, 1991, but a DD Form 215 
that reflects a period of Southwest Asia service that ended 
on December 17, 1990.  A letter dated March 25, 1991 in the 
Veteran's service personnel file reflects that he was being 
reassigned for transition processing prior to release from 
active duty.  Service personnel records do not directly 
reflect where the Veteran was stationed between December 17, 
1990 and March 1991. 

During the February 2009 Board personal hearing, however, the 
Veteran reported leaving Saudi Arabia in March 1991 and being 
hospitalized for extreme dehydration at a field hospital in 
Saudi Arabia.  While no exact dates were provided, the 
Veteran indicated that this was "somewhere in the 
neighborhood of December to January" after being asked if he 
had been treated between December 1990 and April 1991.  A VA 
Veteran Identification Data (VID) screen print out dated 
August 25, 2004 reflects Gulf War In-Theater dates of January 
1, 1991 to March 9, 1991.  This evidence showing presence in 
the Gulf War Theater, in combination with the Veteran's 
statements and hearing testimony of being in the Persian Gulf 
until March 1991, the March 25, 1991 service personnel file 
entry reflecting that the Veteran was being reassigned in 
March 1991 for transition processing prior to release from 
active duty, and the conspicuous absence of any service 
treatment records dated from February 1989 until separation 
from service, the Board finds that further efforts to obtain 
additional service treatment and personnel records for the 
relevant period are warranted prior to a final Board 
adjudication of this claim. 

Accordingly, the issue of service connection for PTSD is 
REMANDED for the following action:

1.  All appropriate steps, to include 
contacting the National Personnel Records 
Center (NPRC), should be taken to ensure 
that any additional service treatment and 
personnel records of the Veteran are 
obtained and added to the claims file.  
Particular attention should be addressed 
to any records dated between December 
1990 and March 1991.  If any response 
from the NPRC indicates alternate sources 
of records, follow-up action to obtain 
such records must be taken.  All records 
obtained in conjunction with this action 
must be added to the claims file.  If the 
search for such records does not result 
in additional service treatment or 
personnel records, documentation to that 
effect should be added to the claims 
file.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


